Writ of Mandamus Dismissed, Opinion issued 1)ecember 12, 2012




                                               Iii The
                                (!nitrt uf Apprah5
                         fifth Jitrict uf cxa at Ja1ta
                                        No. 05-12-01335-CV


                             IN RE TIMOTHY SHELTON, Relator


                  Original Proceeding from the 282nd Judicial l)istrict Court
                                    Dallas County, Texas
                             Trial Court Cause No. F93-04758-S


                              MEMORANDUM OPINION
                         Beibre Justices Morris, Richter, and Lang-Miers
                                     Opinion by Justice Morris

       Relator contends the trial court failed to act on his motion fOr I)NA testing and appointment

of counsel. The facts and issues are well known to the parties, so we need not recount them herein.

The relief requested by relator has been granted. Therefore. the issues presented in this petition are

moot. See Dow Chern. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding). In re

Gill. No. 06-04-00090-CV. 2004 WL 1884498 at * 1 (Tex. App.—iexarkana Aug. 24. 2004. orig.

proceeding). Accordingly, we DISMISS relator’s petition for a writ of mandamus.




                                                      JOSIl B. 1ORRIS
                                                      JLJS’f ICE

121335F.P05